Case 19-22715-CMB        Doc 307-2 Filed 11/12/19 Entered 11/12/19 13:57:11              Desc
                           Certificate of Service Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                         Bankruptcy No. 19-22715-CMB

 5171 CAMPBELLS LAND CO., INC.,                 Chapter 11

                       Debtor.
                                                Related Doc No.
 Reinhart Food Service, LLC,                    Hearing Date: November 21, 2019
                                                             at 2:00 p.m.
               Movant,

          v.                                    Response Deadline: November 12, 2019

 5171 Campbells Land Co., Inc.,

               Respondent.

                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that the within Objection to Reinhart Food Service,
LLC’s Motion for Allowance of 503(b)(9) Claim was served this 12th day of November, 2019 via
electronic notification and/or U.S. First Class Mail, as follows:

US First-Class Mail and Email

SAMUEL C. WISOTZKEY
KOHNER, MANN & KAILAS, S.C.
4650 N. Port Washington Rd.
Milwaukee, WI 53212-1059
Email: swisotzkey@kmksc.com

Paul R. Yagelski, Esquire
ROTHMAN GORDON, P.C.
310 Grant Street
Grant Building - Third Floor
Pittsburgh, PA 15219
Email: PRYage1ski@rothmangordon.com

U.S. Trustee
Office of the United States Trustee
Liberty Center
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222
Email: Norma.L.Hildenbrand@usdoj.gov
Case 19-22715-CMB         Doc 307-2 Filed 11/12/19 Entered 11/12/19 13:57:11            Desc
                            Certificate of Service Page 2 of 5


Robert O Lampl Law Office
Benedum Trees Building
223 Fourth Avenue, 4th Floor
Pittsburgh, PA 15222
Email: rol@lampllaw.com


Via First-Class Mail Only

5171 Campbells Land Co., Inc.
18276 Conneaut Lake Road
Meadville, PA 16335

Via Electronic Notification Only:

Christopher J. Azzara on behalf of Creditor US Foods, Inc.
cazzara@smgglaw.com, ccallahan@smgglaw.com;kmaiorano@smgglaw.com

James Bauerle on behalf of Creditor Vision Financial Group, Inc.
jbauerle@kwblegal.com

Robert S. Bernstein on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
rbernstein@bernsteinlaw.com,
pghecf@bernsteinlaw.com;cwirick@bernsteinlaw.com;rbernstein@ecf.courtdrive.com;cwirick@
ecf.courtdrive.com

Kirk B. Burkley on behalf of Creditor Committee Official Committee Of Unsecured Creditors
kburkley@bernsteinlaw.com,
pghecf@bernsteinlaw.com;cwirick@bernsteinlaw.com;kburkley@ecf.courtdrive.com;cwirick@e
cf.courtdrive.com

CSU - OUCTS, PA Labor & Industry
ra-li-ucts-bankpitts@state.pa.us

Allison L. Carr on behalf of Creditor William T. Spaeder Co., Inc.
acarr@tuckerlaw.com, agilbert@tuckerlaw.com

Francis E. Corbett on behalf of Creditor Tri State Restaurant Equipment Company, Inc.
fcorbett@fcorbettlaw.com, fcorbett7@gmail.com

Jillian Corbett on behalf of Creditor Peggy Michael
jilliancorbett@gosimon.com

Donna M. Donaher on behalf of Creditor c/o Donna Donaher First National Bank of
Pennsylvania
Case 19-22715-CMB         Doc 307-2 Filed 11/12/19 Entered 11/12/19 13:57:11          Desc
                            Certificate of Service Page 3 of 5


donaherd@fnb-corp.com

James F. Grenen on behalf of Creditor STORE Capital Acquisitions, LLC
jgrenen@grenenbirsic.com

James F. Grenen on behalf of Creditor STORE Master Funding XIII, LLC
jgrenen@grenenbirsic.com

David Andrew Haworth on behalf of Creditor STORE Capital Acquisitions, LLC
haworthd@ballardspahr.com, hartt@ballardspahr.com;ganzc@ballardspahr.com

David Andrew Haworth on behalf of Creditor STORE Master Funding XIII, LLC
haworthd@ballardspahr.com, hartt@ballardspahr.com;ganzc@ballardspahr.com

John Joseph Heurich, Jr. on behalf of Creditor L-Four, L.P.
jheurich@lynchlaw-group.com

John Joseph Heurich, Jr. on behalf of Creditor Ronald G Linaburg
jheurich@lynchlaw-group.com

Alan C. Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology
Insurance Company, Inc.
ahochheiser@mauricewutscher.com

Joseph Edward Hudak on behalf of Interested Party MARC Group LLC
josephhudaklaw@gmail.com

Joseph Edward Hudak on behalf of Interested Party Peter Kaplan
josephhudaklaw@gmail.com

Ryan James on behalf of Creditor BurMac Commercial Roofing, Inc.
RXJ@galantertomosovich.com

Michael P. Kruszewski on behalf of Creditor Erie County Tax Claim Bureau
mkruszewski@quinnfirm.com,
knottingham@quinnfirm.com;mboni@quinnfirm.com;quinnbankruptcy@gmail.com;mmbquinn
bankruptcy@gmail.com;mtrayer@quinnfirm.com;gbebko@quinnfirm.com

Robert O Lampl on behalf of Debtor 5171 Campbells Land Co., Inc.
rol@lampllaw.com,
jschemm@lampllaw.com;jlacher@lampllaw.com;dfuchs@lampllaw.com;eslagle@lampllaw.co
m;neish51@gmail.com;jcooney@lampllaw.com;rcooney@lampllaw.com;slampl@lampllaw.co
m;RossLampl@lampllaw.com;rkunkel@lampllaw.co

Michael C. Mazack on behalf of Creditor L-Four, L.P.
mmazack@lynchlaw-group.com
Case 19-22715-CMB         Doc 307-2 Filed 11/12/19 Entered 11/12/19 13:57:11       Desc
                            Certificate of Service Page 4 of 5



Michael C. Mazack on behalf of Creditor Ronald G Linaburg
mmazack@lynchlaw-group.com

J. Michael McCague on behalf of Creditor M Perkins Holdings, LLC
jmm@gmwpclaw.com

Sloane B. O'Donnell on behalf of Creditor Foster Township
sodonnell@tuckerlaw.com, agilbert@tuckerlaw.com

John R. O'Keefe, Jr. on behalf of Creditor Dollar Bank, Federal Savings Bank
jokeefe@metzlewis.com

Office of the United States Trustee
ustpregion03.pi.ecf@usdoj.gov

Michael Paul Oliverio on behalf of Creditor L-Four, L.P.
moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

Michael Paul Oliverio on behalf of Creditor Ronald G Linaburg
moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

Donald L. Phillips on behalf of Attorney CLEVELAND BROTHERS EQUIPMENT CO INC
dphillips@donaldphillipslaw.com, ashapiro@donaldphillipslaw.com

Aurelius P. Robleto on behalf of Creditor Elmhurst Properties, Inc.
apr@robletolaw.com,
rmk@robletolaw.com,ecf_admin@robletolaw.com,apr@ecf.courtdrive.com

Melissa Lou Van Eck on behalf of Creditor Commonwealth of Pennsylvania Department of
Revenue
mvaneck@attorneygeneral.gov

Joel M. Walker on behalf of Creditor Perkins & Marie Callender's, LLC
jmwalker@duanemorris.com, gdibello@duanemorris.com;AutoDocketPIT@duanemorris.com

S. James Wallace on behalf of Creditor Peoples Natural Gas Company LLC
sjw@sjwpgh.com, srk@sjwpgh.com;PNGbankruptcy@peoples-gas.com

Samuel C. Wisotzkey on behalf of Creditor Reinhart Foodservice, L.L.C.
swisotzkey@kmksc.com, kmksc@kmksc.com

Paul R. Yagelski on behalf of Creditor Reinhart Foodservice, L.L.C.
pryagelski@rothmangordon.com, jdmyers@rothmangordon.com

Jennifer Zap on behalf of Attorney Ohio Department of Taxation
Case 19-22715-CMB        Doc 307-2 Filed 11/12/19 Entered 11/12/19 13:57:11               Desc
                           Certificate of Service Page 5 of 5


jennifer.zap@ohioattorneygeneral.gov

Norma Hildenbrand, on Behalf of the United States Trustee by on behalf of U.S. Trustee Office
of the United States Trustee
Norma.L.Hildenbrand@usdoj.gov



Dated: November 12, 2019                           Respectfully submitted,

                                                   BERNSTEIN-BURKLEY, P.C.

                                                   By:/s/ Kirk B. Burkley
                                                   Kirk B. Burkley, Esq. (PA ID #89511)
                                                   kburkley@bernsteinlaw.com
                                                   Keila Estevez, Esq. (PA ID #324601)
                                                   kestevez@bernsteinlaw.com
                                                   Suite 2200 Gulf Tower
                                                   Pittsburgh, PA 15219
                                                   (412) 456-8100 - Phone
                                                   (412) 456-8135 – Fax

                                                   Counsel for Official Committee of
                                                   Unsecured Creditors
